EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

I. Claim 13, line 1, replace the number “2“ with the number -- 1 --;
II. Claim 14, line 1, replace the number “2“ with the number -- 1 --.

REASONS FOR ALLOWANCE 

Claims 1, 3-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 1 (and its dependents), the prior art does not disclose the claimed mobile terminal specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the cylindrical lens group and the spherical lens group are arranged in sequence from an object side to an image side along an optical axis; and

 	Regarding claim 15 (and its dependents), the prior art does not disclose the claimed mobile terminal specifically including as the distinguishing features in combination with the other limitations the claimed “an inflection element is disposed between the cylindrical lens group and the spherical lens group and is disposed on a light path of incident light through the
cylindrical lens group, for inflecting the incident light to the spherical lens group.”
 	Regarding claim 20, the prior art does not disclose the claimed mobile terminal specifically including as the distinguishing features in combination with the other limitations the claimed “an inflection element is disposed between the cylindrical lens group and the spherical lens group and is disposed on a light path of incident light through the
cylindrical lens group, for inflecting the incident light to the spherical lens group, wherein
the inflection element comprises one of the following: a triangular prism, a flat mirror
and a pentagonal prism.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872